In a proceeding inter alia seeking the advice and direction of the Surrogate as to the validity of a certain shareholders’ agreement executed by the decedent, the appeal is from an order of the Surrogate’s Court, Kings County, dated June 16, 1976, which denied appellants’ motion to dismiss the proceeding on the ground that petitioner lacked legal capacity to maintain or continue the proceeding. Order affirmed, with one bill of $50 costs and disbursements to petitioner, payable by appellants, on the opinion of Surrogate Sobel. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.